OFFICE     OF THE ATTORNEY GENERAL    OF TEXAS
                                  AUSTIN




    Honorable Homer L. MOM
    Pihealer,Texas




                                               rw~uertin&the opinion
                                                mnttsr 18, in part, a8


                                         f be klxu¶ enou$h to
         asaiet   the                    t or rrh6crlercaanty
                                          ther or not the
                                          m it8  court  hoara
                                          4g portiona   or two
                                        uue property   or 8qaare




         reosiving .thiaopinion 86 early ae praotiaal without
         inoonoenlenoing you gentlem0a."




-wcLTION,sTomsCONsTelUED
                     1s* Dsrra,HEHllr,orr,,El,o*
                                   ". YNl.I*s
                                           A.PPR1O"LD
                                                 m"TULATTOIHEI
                                                            OENIRAL
                                                                 01FIRST
                                                                      *s=IsTA*T
                                                               520




            W8 thank you for  the able brief presente4 with your
inquiry. It 18 noted that you rtato “in August 1943, the Corn-
al88lon8rr~ Court, 88 18 it8 annual oumtom, lerid     tar rate
or 8ev8n oentr ror the Courthouse and Jail Fund, 488lgtmting it
th8 *Courthouu    and Jail ?und.* There 18 enough nump ln thlr
run4 to pay tar the lmrovenmnt8 oontomplated.~
            seation 9, article 8 of the state Con8tltutlon pm8orlbea
the msxIaus rate of tax88 for general 9urpo888,  for r-48  an4 bridgar,
ror jurlu and ror Pamanont lmprovuaant8, re8psatively. Thea8 10on-
lea arf8ing from tar88 lavlad and oollaoted for eaah OS the anuDer-
ate4 9urpo808,  are oonstltutlonel fundr; an4 the Comal8elonrrr*
Court ha8 no pow8r 'iutransfer m0n.y rrom one fund to another, and
to lxp8nd for on8 purpono tax m0n.y ral8.d obrten8lbly ror another
purpou.
            Ths iudtit8   purp088 0r the toregoing oon8tltutlonal
pr0vlrlonr 18 to3limlt th8 amount of tax88 that ourybe rairrd ror
the88 gonoral purp0lre8,rempeotlv8ly; but it 18 al8o de8lgnatod to
inhibit l1aa8ive lrp8ndltur88 for any suoh purp088, and to nqulra
that any and nif ~&a~:08ralaed by taxation for any 9urpo80, rhall    Y
b8 applied to that purpoar and to no other. (See the following
authoritlerr Carroll t. Williams, 808 S.W. 504; fWmai88lonor8*
Ooprt of H~der80~ Coarttrt. BUrk8, $268S. W. 94; Atilt v. Hill
Count)r,lib 3. w. 359; Underwood Y* &award, 1 6. W. (fJ4)730; Tex.
JW., Vol. 11, p. 609)
           Tha Parmanrnt Improrment Fund 18 a oon8titutlonal fund.
A8 above 8tat84, it Will   b8 not86 that the tax88 OOll8titUtiQg the
poraunent Improrm8nt tund w8ro 18vlad and 8ollootod ror th8 Court
~IBO and Jail Fund, and t&e COfM de8lgaated 8uah itlada8 Vho
Courtbou88 8n4 Jail Fund.”     It 1s apparent that th6 run48 now in
th8 ferafhnonttcPyrovem8ntFun6 were not ralud ror the purpo8a to
 ag ror pa*lng    rtionr ot the two ltraot8 mention84 la our inquiry.
 n 8upport
i!         or t go
                 18 8tatem8nt;  we quota mm   the oa8e Or Earroll v.
Wllll~~18,aupra, a8 r0U0w8:

           -* * * Going to the real girt or the main 188U8
     barore ua, soctlon 9 0r tit1018 0 0r our Stat8 Oonrtitu-
     tioa, 8u9ra, lnhlbltr any and all trarursn of tax laanry
     iron one run4 to another or the 8or8ral ola8888 orfun
     therein authorIs&, and, a8 a 8eqaanOe. the lxpeadlturo
     ror ode ur 60 thereln 48flne4, of tax monap raised
              I or another 8uob 9urpo8er In ao preearlbing
     o8ton8lbPpo
     a 8apahate maximum tax  rat8 ror eaah or the ala8808 0r
     purp08ar there ln0kaerat8418, no (IOUbt,aooordta([ly,tbelfmlt the
     amount or taxes whloh nnp b8 ralud irolpthe p80~18, Wtua-
     tlon, 4oolareddLyior the88 revsral purpo8er or ole8808 of
     purpo8e8, l.W*p80t1*.1    BW that 18 not all- The ulti-
     mata, practical and oIi*
                            vlou8 408ign and purpb80 and log*1
     erre0t is to inhfbft exa88elve oxpandftarea r0r any 8uoh
     purpose or ala88 of gurpo888. BI neoerrsary irpl+mtlon
nonoribie      HOic-r   L.   i,:i).e,   p.g   ,j




         Said &WOViBiO58 Or a8OtiOtl 9 Or ArtiOh 8 ‘11010 de81g-
         nated not merely to limit the ttix rate for certain
         there in designated PUr'POBeB, but to rsguiro that any
         and ell money raised by taxcltlon for aray such purpose
         ahf~11 be applied, rdthruilg, to that partioulsr pur-
         pose, ~8 needed tncrreror, and not to any other purpoee
         or ~88 whtitsoever. * * +

                 "Tama levied   OBtMBibl~ fo rany lp o Oir iO PWpOBe
         or 01P88 or pUrpO8eB deBi@IateL! in $ieOtiOIl9 0r iiptl-
         ale 6, supra, must    be appli84 thereunto, in go04 faith;
         l5d ln no want and under no oir8ometanoe8       may thegmk
         8xp0ndea, legally, rof one ruoh purpome or 01888 or pur-
         poa88,    tax money in 0x0068  ot the mount  raised  by taxa-
         tion 4eolare4l~ ror that partloular pu.rp~s*     or ola8s Or
         purpO*e*.     But this rule would not prevent the propor
         lxpandlture    ror auoh purport 0Ip purpoer8 or any unexp6nd-
         ad balance    in the oorr88pond~nf fyd brought over rrord
         any pnvlou8 year or yOarB*


               Qanertlly 6im~uina, no expenditura or tha fund8 or the
8OU5t~    Bh8ll be ~48 UOBQt        in BtrlOt Oom9lf~oe with the bu&get
88 adopted     by the OoUrt, Uoept that lur g B nOy    expm&ltUr8g,    ix
0888 Or w&it.     pubblle IlOO@BBit)r, to -St   UnUfWal and UOfOre88rnn
eon4ltlon8 whloh
att85tiOn, have ken
not   stats whether there is a
bu46et protidlng ror the above mntlonad lxp8nditUre 0r oolmtr
rUtbe   rOr  tha &NW080     lar5tiOXWd~ (fi88 iWtiCl8 489a-11, Vernon~a
Awmtatod Clrll Statut8s)

             15 view of the fOro#Jing authorities, you afo reapeot-
rouy a4+18e& the& ft :a the opinion 0r tblr aepartmmt that the
oma18810nbrsg     oourt oannot legally oxpond funds   rrom the Permnent
Ihprovmna3nt Fund ror the parpoao 0r paving struts      under the above
n4e&lonsd tact*. This Opinion 18 not t0 be OOIIBtrUed as holding
&t   the oonmiasloner8* 6ourt 18 without     legal authority    to levy
and OOllBOt    taXe8 for the Perslansnt Improvem~t   Pun4 ror the
lxpreea purpose    or bullalng and npalring atree88.       HmtBVBr, as
above stats&, the oo~i88iOlIer8   ' OoUrt  ho8 nOti 1OYiOd   8336 oOll8Oted
taxes for the Permanent Improvement Sun4 for th6t expraea purpose
of paving or buildleg pub110 IltfeBtB, thWefOr8,      the 0-t      OOu14
not eXpe54 8uoh rune $or 8 purpose ror wnioh it Was not levied and
00ile8t0a.
               our opinion NO. o-1647 holding oontrary    ts   this opinion